DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on October 16, 2019.  Claims 1 – 20 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10 – 12, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0216079 A1 to Mahajan (herein after “Mahajan” or "Mahajan publication").
As to claims 1 and 11,
the Mahajan publication discloses a system (100) of a vehicle (102) comprising: 
one or more sensors (110)(see ¶11, ¶14 and ¶34); 
one or more processors (106)(see ¶16); and 
a memory (205) storing instructions that, when executed by the one or more processors (see ¶28 – ¶29), causes the system to perform: 
obtaining data from the one or more sensors (see ¶11, ¶14 and ¶34); 
comparing the obtained data from the one or more sensors with reference data (see ¶34); 
determining whether one or more characteristics of the obtained data deviate from corresponding characteristics of the reference data by more than a respective threshold (see ¶34); 
in response to determining that one or more characteristics of the data obtained deviate from corresponding characteristics of the reference data by more than a respective threshold, determining an action of the vehicle based on amounts of the one or more deviations (see ¶34); and 
performing the determined action.

As to claims 2 and 12,
the Mahajan publication discloses that the determining an action of the vehicle comprises: determining one or more types of the respective one or more characteristics that deviate from corresponding characteristics of the reference data by more than a respective threshold; and determining an action of the vehicle based on the determined types.  (See ¶34.) 

As to claims 5 and 15, 
the Mahajan publication discloses that the determining an action of the vehicle further comprises: determining levels of severity of the one or more deviations between the one or more characteristics of the obtained data and the corresponding characteristics of the reference data; and determining an action of the vehicle based on the determined levels of severity.  (See ¶34.) 

As to claims 8 and 18, 
the Mahajan publication discloses that the one or more characteristics comprise any of: a road condition, a traffic condition, a weather condition, an environment condition, or a condition of one or more persons.  (See ¶14 and ¶18 for “weather sensors” and “weather reports”, respectively; see also ¶34.) 

As to claims 10 and 20, 
the Mahajan publication discloses that the instructions further cause the system to perform: outputting an indication that the one or more sensors are recording data, wherein the indication comprises a visual indication or an audible indication.   (See ¶23 where “in response to autonomous driving handoff system 126 detecting deviation of sensor data  . . . generation of a warning or notification by autonomous driving handoff system 126 for user interface(s) 112, such as displaying a warning message (e.g. return your hands to steering wheel, return eyes to road, control steering direction etc.), playing an audible warning (e.g. a chime or other audible sound)”.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Mahajan publication in view of U.S. Patent Application Publication No. 2017/0123421 A1 to Kentley et al. (herein after  “Kentley et al.” or "Kentley et al. publication").
As to claims 3, 4, 13 and 14,
the Mahajan publication discloses the invention substantially as claimed, except 
for 
the determining an action of the vehicle comprises determining to move the vehicle to a different location, and selecting a destination location from among destination locations based on a proximity, a safety, or an accessibility of each of the destination locations.  
	The Kentley et al. publication discloses moving, based on deviation from corresponding characteristics of reference/route data, at least one vehicle to a different destination selected from among destination locations based on a proximity, a safety, or an accessibility of each of the destination locations.  (See ¶158.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Mahajan publication so that the determining an action of the vehicle comprises determining to move the vehicle to a different location, and selecting a destination location from among destination locations based on a proximity, a safety, or an accessibility of each of the destination locations, as suggested by the Kentley et al. publication, in order to save fuel.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Mahajan publication in view of U.S. Patent Application Publication No. 2020/0101982 A1 to Bowers et al. (herein after “Bowers” or "Bowers et al. publication").
As to claims 6 and 16,
the Mahajan publication discloses the invention substantially as claimed, except 
for  
the determining an action of the vehicle further comprises: in response to the vehicle being turned off, determining whether to turn on the vehicle based on the determined levels of severity.
	The Bowers et al. publication discloses that based on the alcohol level detected, vehicle start is disabled.  (See ¶44.)  Such disclosure suggest that the determining an action of the vehicle further comprises: in response to the vehicle being turned off, determining whether to turn on the vehicle based on the determined levels of severity.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Mahajan publication so that the determining an action of the vehicle further comprises: in response to the vehicle being turned off, determining whether to turn on the vehicle based on the determined levels of severity, as suggested by the Bowers et al. publication, in order to avoid risk of an accident.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Mahajan publication in view of U.S. Patent Application Publication No. 2015/0081362 A1 to Chadwick et al. (herein after “Chadwick” or "Chadwick et al. publication").
As to claims 7 and 17,
the Mahajan publication discloses the invention substantially as claimed, except 
for  
the determining an action of the vehicle further comprising: determining whether to request an emergency vehicle based on the determined levels of severity.  
Requesting an emergency vehicle based on the determined levels of severity is old and well known, as demonstrated by the Chadwick et al. publication.  (See ¶29 and ¶50.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Mahajan publication so that the determining an action of the vehicle further comprises: determining whether to request an emergency vehicle based on the determined levels of severity, as suggested by the Chadwick et al. publication, in order to save fuel.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Mahajan publication in view of U.S. Patent Application Publication No. 2007/0088488 A1 to Reeves et al. (herein after “Reeves et al.” or "Reeves et al. publication").
As to claims 9 and 19,
the Mahajan publication discloses the invention substantially as claimed, except 
for  
the instructions further cause the system to perform: in response to determining that one or more characteristics of the obtained data deviate from corresponding characteristics of the reference data by more than a respective threshold, alerting another vehicle of the deviation.  
Alerting another vehicle of the deviation is old and well known, as demonstrated by the Reeves et al. publication.  (See ¶45.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Mahajan publication so that the instructions causes the system to perform: in response to determining that one or more characteristics of the obtained data deviate from corresponding characteristics of the reference data by more than a respective threshold, alerting another vehicle of the deviation, as suggested by the Reeves et al. publication, in order to avoid collision with another vehicle.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3667